Citation Nr: 1018891	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In May 2007 the Board issued a decision denying a compensable 
rating for residuals of a fracture of the third metatarsal of 
the right foot.  The Veteran thereupon filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2009 the Court issued an order granting 
a joint motion of the parties and remanded the case to the 
Board for action in compliance with the joint motion.


REMAND

The Board finds that the case must be remanded at this point 
for further development in compliance with the Court's Order.

In the May 2007 decision, the Board observed that the Veteran 
had recently been granted service connection for status post 
excision of Morton's neuroma of the third interspace of the 
right foot in August 2008, and was assigned a separate 10 
percent disability rating under Diagnostic Code 5297 for this 
condition.  The Board further noted that the functional 
impairment contemplated by Diagnostic Codes 5297 and 5284 is 
not separate and distinct, and therefore it would not be 
appropriate to assign a separate compensable rating under 
both codes.  The Board found that all or almost all of the 
service-connected functional impairment of the Veteran's 
right foot is associated with the Morton's neuroma, and not 
the disability on appeal, residuals of a fracture of the 
third metatarsal.

In the joint motion, it was pointed out that some of the 
evidence of record seems to indicate that the Veteran's 
symptoms of the fracture of the third metatarsal could be 
separate and distinct from his service-connected Morton's 
disease.  The case was remanded to the Board to address this 
evidence and determine the Veteran's level of symptomatology 
attributed solely to his third metatarsal fracture.  

The Board notes that the Veteran has been afforded numerous 
VA examinations pertaining to his right foot disabilities.  
These examinations address the Veteran's symptoms of pain, 
limitation of motion, and resulting functional impairment 
stemming from the residuals of the fracture of the third 
metatarsal and Morton's neuroma excision.  However, none of 
these examinations specifically indicate which symptoms are 
due solely to the Veteran's fracture of the third metatarsal.

In light of the foregoing, the Board has determined that the 
Veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by a physician with the appropriate 
expertise to determine the current 
severity of his service-connected 
residuals of a fracture of the third 
right metatarsal.  The claims files must 
be made available to the examiner.

Any indicated studies should be 
performed.

The examiner should identify all 
currently present residuals of a fracture 
of the third metatarsal and all 
impairment solely due to the fracture 
residuals.  To the extent possible, the 
examiner should distinguish the 
manifestations of the Veteran's service-
connected Morton's neuroma from those of 
the service-connected residuals of a 
fracture of the third metatarsal.  

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  In so 
doing, the RO or the AMC should consider 
whether it is appropriate to assign 
separate ratings for the Morton's neuroma 
and the fracture residuals.  If the 
benefit sough on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and provided the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


